NO. 12-18-00308-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 MARQUEL JERMON SCOTT,                            §       APPEAL FROM THE 7TH
 APPELLANT

 V.                                               §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                         §       SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction. Marquel Jermon Scott filed a notice
of appeal to change the denial of his motion for DNA testing. The trial court denied Appellant’s
motion on July 25, 2018. Under the rules of appellate procedure, the notice of appeal must be filed
within thirty days after the trial court enters an appealable order. See TEX. R. APP. P. 26.2(a)(1).
The record does not indicate that Appellant filed a motion that extended the filing deadline. See
TEX. R. APP. P. 26.2(a)(2). Therefore, Appellant’s notice of appeal was due to have been filed no
later than August 24, 2018. Appellant filed his notice of appeal on November 5.
       On November 5, this Court notified Appellant that the information received in this appeal
does not show the jurisdiction of this Court, i.e., there was no timely filed notice of appeal or
motion for extension of time to file a notice of appeal. See TEX. R. APP. P. 26.2, 26.3. We further
notified Appellant that the appeal would be dismissed unless the information was amended on or
before November 15 to show the Court’s jurisdiction. This deadline has passed and Appellant
failed to respond to the November 5 notice.
       Because this Court is not authorized to extend the time for perfecting an appeal except as
provided by the Texas Rules of Appellate Procedure, we dismiss the appeal for want of
jurisdiction. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); see also Olivo v.
State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
Opinion delivered November 28, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 28, 2018


                                         NO. 12-18-00308-CR


                                  MARQUEL JERMON SCOTT,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0154-13)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.